COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Cecilia Clinkscale v. Leiroi Mickele Daniels

Appellate case number:   01-14-00968-CV

Trial court case number: 2012-58724

Trial court:             113th District Court of Harris County

       Appellant’s Motion for Extension of Time to File Notice of Appeal is GRANTED.
Appellant’s Notice of Appeal is considered timely filed as of December 2, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually    Acting for the Court


Date: January 8, 2015